Fisher, J.,
delivered the opinion of the court.
This was a proceeding in the Probate Court of Jefferson County, to compel the appellee to account for certain moneys and property which it was alleged he had received as administrator, &c. He denied that he was administrator of the deceased; and set up a claim, under a deed of gift, to the property. The court below dismissed the petition, and from that order this appeal has been prosecuted.
The petitioner has a full and complete remedy, if he can establish his claim as administrator to the property, in a court of law ; which is, indeed, the only court in which the subject-matter embraced in the petition can be properly litigated.
Decree affirmed.